Justice SAYLOR,
dissenting.
I would award a new trial based upon trial counsel’s patently deficient stewardship in failing to seek redress concerning the atmosphere in which Appellant’s trial was conducted. I also have substantial concerns with the PCRA court’s refusal to entertain evidence about trial counsel’s *34compensation arrangement with the City of Philadelphia. My reasoning follows.
As the majority observes, Appellant’s trial for the killing and maiming of police officers was attended by numerous uniformed policemen. After the jury found Appellant guilty on all charges, a number of these officers cheered to show their approval. The circumstances were described contemporaneously by trial counsel as follows: “[T]he police officers, in particular, who were en masse in the courtroom in full regalia, rais[ed] their fists and rais[ed] their thumbs to the jury — to the jurors[.]” N.T., Feb. 10, 1995, at 4. The trial judge responded to the incident as follows: “Wait a minute, this is a courtroom, this is not a stadium. Now, I don’t care if you’re a policeman or the President of the United States, keep your mouth shut.” N.T., Feb. 9,1995, at 5-6.
Trial counsel urged the court to empanel a new jury for the penalty phase. See id. at 6-7. The prosecutor took a different view, suggesting that “a great deal of the confusion was added to by the wailing and screaming of, I believe, the defendant’s girlfriend and another civilian connected with the defendant.” N.T., Feb. 10, 1995, at 7. The trial court responded to the prosecutor:
I think the outburst was more in the volume and quality and quantity as [trial counsel] described than it is in what you’ve described.... It’s the worst I have ever seen. I could have never dreamed as such.
Id. at 9-10.1 Nevertheless, the court indicated “I’m going with the route of giving a curative instruction,” and “if, after all of that, [the jurors] come back with the penalty of death, there’s no doubt about'it that [the defense] has a very good issue for appeal.” Id. at 10; see also id. at 11 (“Let us try this method first and if they come back with the death penalty, [trial counsel], you have an excellent appellate issue.”). The trial court then instructed the jurors:
[W]hen you delivered your verdict yesterday morning, an outburst occurred among some spectators. That outburst was disruptive and outrageous, it was unexpected and spontaneous and never should have occurred. .
... [A]s you return to begin the final phase of this trial, that is the penalty phase, I not only implore you, but I direct you not to consider that unfortunate, unexpected and inexcusable outburst in any way as you deliberate on the penalty. ■
... You will receive instructions on the law which you are to follow during your deliberations on the penalty. You must follow the law.
You- are not to be influenced or intimidated in any way by the totally outrageous behavior of some spectators yesterday.
N.T., Feb. 10,1995, at 13-14.
In the penalty proceedings, the jury returned a verdict of death based on the *35presence of aggravation and the finding of no mitigation. See 42 Pa.C.S. § 9711(c).
The court appointed new counsel for direct appeal, who raised two issues, the first of which concerned an “overt outburst ] of approval” on the rendition of the guilt-phase verdict. In the appellate brief, the issue was framed solely as one involving the trial court’s discretion, with no constitutional claims being asserted. Brief for Appellant in Commonwealth v. Philistin, 565 Pa. 455, 774 A.2d 741 (2001) (No. 252 CAP), 2000 WL 34016571, at *7. Counsel did not assert any claim deriving from the presence of uniformed officers “en masse” in the courtroom in the first instance. Furthermore, in the discussion of the “outburst” claim counsel did raise, other than by way of quotation of the trial judge’s initial admonishment (“I don’t care if you’re a policeman or President of the United States”), counsel failed to mention that uniformed law enforcement officers were involved. See id. at *7-9. Finally, counsel asserted, incorrectly, that the trial court failed to respond with a cautionary instruction. See id. at *7.
Consistent with Appellant’s brief, this Court described the incident generically as a “spectator outburst,” and resolved the claim without acknowledging officer involvement, other than by way of quotation to the trial judge’s initial admonishment. Commonwealth v. Philistin, 565 Pa. 455, 460-61, 774 A.2d 741, 743-44 (2001), cert. denied, 536 U.S. 907, 122 S.Ct. 2362, 153 L.Ed.2d 183 (2002). The Court explained:
Given the facts that the outburst occurred only once, that it was promptly brought under control by the trial court, and that a thorough curative instruction was given to the jury before the proceedings continued, we are satisfied that any potential prejudice was abated.
Id. at 461, 774 A.2d at 744.
Appellant pursued post-conviction relief, challenging, inter alia, trial counsel’s stewardship in his failure to object to an assert-edly “overwhelming and intimidating police presence” throughout trial, as well as appellate counsel’s stewardship in failing to raise- the matter in this Court. For the first time, Appellant invoked his constitutional right to a fair trial under the Sixth Amendment to the United States Constitution, applicable to the States via the Fourteenth Amendment. According to Appellant’s amended post-conviction petition, the environment in which he was tried undermined the jurors’ impartiality, thus thwarting a verdict and sentence grounded on the evidence and the law alone.
At the ensuing hearing, the Commonwealth repeatedly objected to Appellants attempts to develop evidence concerning the courtroom atmosphere at the time of trial, arguing that the matter was previously litigated on direct appeal, despite the limited focus of the argument presented at that time. The PCRA court sustained various of these objections. See, e.g., N.T., Nov. 1, 2006, at 35 (reflecting the post-conviction judge’s comment that “[pjeople cheering or not cheering in a courtroom is not part of the case”).
Subsequently, the post-conviction court dismissed Appellant’s petition. In its supporting opinion, the court did not address the underlying and derivative claims centered on police presence, but rather, summarily couched them as “waived.”2
*36Presently, Appellant acknowledges that law enforcement officers are free to attend public court proceedings. Nevertheless, he asserts that when, as in this case, they are present in uniform and en masse, a fair trial is not possible. According to Appellant, the trial court failed to perform its duty to guard against the “atmosphere in and around the courtroom [becoming] so hostile as to interfere with the trial process.” Estes v. Texas, 381 U.S. 532, 561, 85 S.Ct. 1628, 1642, 14 L.Ed.2d 543 (1965).
It is Appellant’s position that the matter goes to the core of his rights under the Sixth, Eighth, and Fourteenth Amendments to the United States Constitution. See Taylor v. Kentucky, 436 U.S. 478, 485, 98 S.Ct. 1930, 1934, 56 L.Ed.2d 468 (1978) (“[O]ne accused of a crime is entitled to have his guilt or innocence determined solely on the basis of the evidence introduced at trial, and not on the grounds of official suspicion, indictment, continued custody, or other circumstances not adduced as proof at trial.”). Appellant observes that the United States Supreme Court has recognized that the overwhelming police presence in a courtroom constitutes an impermissible factor, as follows: “We do not minimize the threat that a roomful of uniformed and armed policemen might pose to a defendant’s chances of receiving a fair trial.” Holbrook v. Flynn, 475 U.S. 560, 570-71, 106 S.Ct. 1340, 1347, 89 L.Ed.2d 525 (1986). Appellant places particular emphasis on a decision of a federal appeals court awarding relief after a murder conviction for the killing of a prison guard, in part, based on the presence at trial of a substantial number of uniformed prison guards. See Woods v. Dugger, 923 F.2d 1454 (11th Cir.1991). As to the trial court’s decision to proceed with the penalty phase subject to appellate-stage review of an “excellent” issue, Appellant describes the approach as nothing better than a “judicial roll of the dice” to avoid confronting the egregious violation of his trial rights. Brief for Appellant at 95.
Appellant further challenges his trial attorney’s stewardship, since counsel did not object to the pervasive police presence from the outset of the trial proceedings. Appellant also claims that his counsel on direct appeal rendered deficient stewardship by failing to raise the broader claim of the police presence from the start of the trial (as opposed to concentrating the assertion of a generic “outburst of approval”). According to Appellant, due to the deficient stewardship, this Court was never adequately apprised of the continuous presence of large numbers of uniformed police officers throughout the trial and of the intimidating atmosphere which this created. Had this Court been so informed, Appellant claims, it is reasonably likely that relief would have been awarded.
The Commonwealth, for its part, takes the position that the main focus of Appellant’s argument is on the outburst. In this regard, it highlights trial counsel’s responsive actions, including his motion for a *37mistrial; the trial court’s curative instruction; and this Court’s emphasis on the curative measures in the direct appeal. Further, the Commonwealth asserts that trial counsel had no basis for objecting earlier to the heavy police presence, since the victims’ fellow officers, like other members of society, had the right to attend the trial proceedings. The Commonwealth observes that, whenever a defendant challenges a courtroom arrangement as inherently prejudicial, he must demonstrate that “ ‘an unacceptable risk is presented of impermissible factors coming into play.’ ” Holbrook, 475 U.S. at 570, 106 S.Ct. at 1346-47 (quoting Estelle v. Williams, 425 U.S. 501, 505, 96 S.Ct. 1691, 1693, 48 L.Ed.2d 126 (1976)). Appellant, in the Commonwealth’s view, has made no such showing here.
Initially, the Commonwealth’s repeated assertions of a failure of proof at the post-conviction hearings cannot be charged to Appellant, when — as noted — the PCRA court repeatedly refused to permit him to develop a full record. Moreover, I believe there is enough here to support a considered judgment both on the pivotal, underlying issue regarding the risk of impermissible factors affecting the jurors’ decision-making, as well as on derivative questions.
The circumstances presented here are deeply troubling. This was an emotionally-charged trial as reflected, not the least, by the prosecutor openly sobbing during his closing remarks, see N.T., Feb. 8,1995, at 27, as well as the unseemly conduct in the gallery on the rendition of a verdict of guilt. Additionally, throughout his closing, the prosecutor repeatedly referred to police officers as “symbols.” See, e.g., id. at 26 (“I submit to you, ladies and gentlemen, [Appellant] did not kill a man, he killed a symbol.”); id. at 31 (“These symbols that you see before you ...”); id. (“Officer Marynowitz and Officer Hayes, symbols of law, symbols of order ... ”). Particularly in light of the prosecutor’s theme, the jurors could not have helped but to appreciate the symbolism reflected by presence of dozens of uniformed officers in the courtroom awaiting their verdict.
In such circumstances, I agree with those courts which have explained,
Where a substantial number of uniformed or otherwise identifiably garbed officers are not present for the purpose of preserving order in the courtroom or to provide testimony in the proceedings, a jury is susceptible to the impression that the officers are there “to communicate a message to the jury.”
Shootes v. State, 20 So.3d 434, 439 (Fla.Dist.Ct.App.2009) (quoting Woods, 923 F.2d at 1459).
As Appellant develops, the right to a fair trial is a fundamental one and subsumes the entitlement to have guilt or innocence decided solely based on the evidence admitted in trial proceedings and not based on other circumstances. See Holbrook, 475 U.S. at 567, 106 S.Ct. at 1345 (citing Taylor, 436 U.S. at 485, 98 S.Ct. at 1934); see also Shootes, 20 So.3d at 438 (“[T]he Fourteenth Amendment incorporates the essence of the Sixth Amendment right to be tried by a panel of impartial, indifferent jurors whose verdict must be based upon the evidence developed at the trial.”). Furthermore, I agree with those courts which recognize and enforce their “‘obligation to protect jurors from any possibility of influence or intimidation by the appearance of a [uniformly outfitted] sea of spectators.’ ” Id. (quoting United States v. Yahweh, 779 F.Supp. 1342, 1344 (S.D.Fla.1992)).
The post-conviction testimony, as well as contemporaneous observations credited by the trial court, confirm that uniformed, armed law enforcement officers were present in large numbers in the courtroom at *38critical stages of Appellant’s trial. Even without the outburst, it is not possible to hypothesize a reason why trial counsel would not have asked the court to implement some measure or measures to address the impact of such a demonstration, at the very least by requiring some portion of the officers to appear in civilian clothing. The decisions of the United States Supreme ■ Court referenced by Appellant plainly supported a request for court intervention, and trial counsel’s failure to do so facilitated the ensuing, intolerable public display, which has no place in a courtroom. In particular, and as Appellant highlights, the United States Supreme Court has warned of “the threat that a roomful of Uniformed and armed policemen might pose to a defendant’s chances of receiving a fair trial.” Holbrook, 475 U.S. at 570-71, 106 S.Ct. at 1347.
The Commonwealth is correct that the specific matter of the outburst was previously (albeit very poorly) litigated on direct appeal.3 Nevertheless, it is. plain enough that the incident is one of several reflections of the overly charged atmosphere in the courtroom, which should have been redressed much earlier in the trial proceedings to ensure fairness.4 Direct-appeal counsel failed to pursue such claim, although he too should have been armed with the pertinent federal constitutional decisions, and, again, there simply is no excuse for a failure in this regard.
In these circumstances, it is clear that Appellant’s claim of deficient stewardship on the part of his counsel on direct appeal has merit; counsel had no reasonable strategy for failing adequately to preserve and present the meritorious, underlying claim; and there is prejudice in light of the unacceptable risk that impermissible factors came into play at Appellant’s trial.
For the above reasons, I would reverse the order of the PCRA court and remand for vacation of Appellant’s conviction and sentence and. the award of a new trial.
Finally, at the post-conviction hearings, Appellant sought to question trial counsel concerning his compensation arrangement with the City of Philadelphia. The PCRA court, however, sustained várious Commonwealth objections based on relevancy, see N.T., Nov. 14, 2006, at 7, so that the nature of the arrangement is not established as of record.
In his appellate brief, Appellant seeks a remand to explore the fee arrangement. Appellant alleges that counsel undertook the representation, as well that of three other capital defendants, in exchange for the discharge of $30,000 in deficient tax liabilities owing to the City. See Brief for Appellant at 97-100. According to Appellant, such an arrangement evidences a conflict of interest and is relevant to counsel’s stewardship. The record does contain *39some evidence that is consistent with Appellant’s allegation of a work-off agreement.
For my part, at least, I find the arrangement suggested by the present record to be unseemly, and thus, I believe there should be a full record concerning its nature in order for Appellant’s salient claim to be addressed on the merits.

. Counsel’s description, as credited by the trial court, was also consistent with a media account of the incident. See Kurt Heine, Philistin Guilty of Killing Cop and Maining a 2nd Officer: Judge is Outraged by Cheering Police, Phila-Daily News, Feb. 10, 1995, at L5 ("From the standing-room-only crowd in the rear, dozens of men wearing gunbelts and police uniforms whooped and pumped fists in the air like Flyer fans cheering a fight on the ice.”). The presence of many uniformed officers in the courtroom throughout the trial proceedings is also reflected in the testimony of witnesses presented at the post-conviction stage. See, e.g., N.T., Nov. 1, 2006, at 32 (testimony of trial counsel that the courtroom was "packed” with uniformed officers); N.T., July 25, 2006, at 20 (testimony of Karim Sha-bazz that the courtroom was "loaded” with uniformed police officers); N.T., July 26, 2006, at 87 (testimony of Alvin Carthy that "[t]he place was packed” with officers).


. The PCRA court does not appear to have required Appellant to submit a statement of matters complained of on appeal; rather, it relied on Appellant's appellate jurisdictional statement in discussing the issues. In the jurisdictional statement, Appellant advanced claims concerning police presence and the courtroom outburst, but he did not attach derivative claims of deficient stewardship on the part of his trial and appellate counsel. *36However, Appellant had presented such claims to the post-conviction court in his amended PCRA petition, as well as in his post-hearing memorandum. Thus, the court was on notice of the derivative aspects.
In terms of this Court’s own review, the Commonwealth does not argue that the absence of layering in the jurisdictional statement constitutes a waiver. Moreover, layered claims are presented by Appellant in his present brief pertaining to this issue. This Court has not generally acted sua sponte to screen the jurisdictional statements in capital post-conviction appeals for potential waiver issues based on the absence of layering, and I would not do so now. Cf. PPL Generation, LLC v. DEP, 604 Pa. 326, 344 n. 11, 986 A.2d 48, 59 n. 11 (2009) ("The waiver forwarded [on account of an assertedly deficient jurisdictional statement], even if deemed plausible, is not one involving a lapse impeding effective appellate review. Thus, we will reach the merits.”).


. For my own part, I concede to having been remiss in my own review of the record at the direct appeal stage. Had I appreciated the full details, I would have favored the award of a new penalty hearing on the limited issue that was preserved and/or in connection with the mandatory review for passion, prejudice, or other arbitrary factors. See 42 Pa.C.S. § 9711(h)(3).


. Parenthetically, I disapprove of the trial court's "wait-and-see” approach to redress, including its deferral of review of Appellant’s "excellent” issue to the appellate courts. Our trial courts are charged, in the first instance, with the full and fair judicial resolution of controversies with which they are presented. Indeed, the deference our appellate courts afford to the trial courts reflects those courts’ closer proximity to the facts and circumstances at hand upon making their essential rulings. This record, unfortunately, suggests an abdication on the part of the trial court of its responsibility to make such a necessary, timely decision in an emotionally-charged, high-profile case.